Exhibit 10.1

EARTHLINK, INC.
2013 SHORT-TERM INCENTIVE BONUS PLAN


THIS 2013 SHORT-TERM INCENTIVE BONUS PLAN (this “Plan”) of EarthLink, Inc., a
Delaware corporation (the “Company”), for the benefit of the eligible employees
described herein, is adopted as of the 18th day of February 2013. This Plan
replaces and supersedes the terms of the Company’s 2012 Short-Term Incentive
Bonus Plan as in effect prior to the adoption of this Plan.


WITNESSETH:


WHEREAS, the Board of Directors of the Company has approved the Plan as set
forth herein.


NOW, THEREFORE, the Company hereby establishes the Plan as set forth below.
1.STATEMENT OF PURPOSE
1.1    Statement of Purpose. The purpose of the Plan is to encourage the
creation of shareholder value by establishing a direct link between Adjusted
EBITDA (as defined below), Revenue (as defined below) and other Corporate
Performance Objectives achieved and the incentive compensation of Participants
in the Plan.
Participants contribute to the success of the Company through the application of
their skills and experience in fulfilling the responsibilities associated with
their positions. The Company desires to benefit from the contributions of the
Participants and to provide an incentive bonus plan that encourages the
sustained creation of shareholder value.
2.    DEFINITIONS
2.1    Definitions. Capitalized terms used in the Plan shall have the following
meanings:
“Adjusted EBITDA” means earnings (or losses) from continuing operations before
interest income or expense and other, net, income taxes, depreciation and
amortization, excluding stock-based compensation expense, gain (loss) on
investments, net, impairment of goodwill and intangible assets, and
restructuring, acquisition and integration-related costs. To the extent any
Bonus Award to be paid to any Participant pursuant to the Plan is paid (i) in
cash, the calculation of Adjusted EBITDA shall include any compensation expense
attributable to the Bonus Awards paid in cash or (ii) in shares of Common Stock,
the calculation of Adjusted EBITDA shall exclude any compensation expense
attributable to the Bonus Awards paid in shares of Common Stock.
“Bonus Award” means (i) for each Participant who is not a Management
Participant, the Participant’s Performance Bonus or such lesser amount as the
Committee in its sole discretion may determine as of a result of the failure by
the individual Participant to achieve desired individual performance levels for
the Bonus Period and (ii) for each Management Participant, the sum of (a) the
Management Participant’s Performance Bonus or such lesser amount as the
Committee in its sole discretion may determine as of a result of the failure by
the individual Management Participant

 

--------------------------------------------------------------------------------

Exhibit 10.1

to achieve desired individual performance levels for the Bonus Period and (b)
the Management Participant’s Discretionary Bonus, if any, for the Bonus Period.
“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.
“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of any Employer
or any supervisory personnel of the Participant; (ii) any criminal act or act of
dishonesty or willful misconduct by the Participant that has a material adverse
effect on the property, operations, business or reputation of any Employer;
(iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other such agreement that
the Participant has with any Employer or (iv) acts by the Participant of willful
malfeasance or gross negligence in a matter of material importance to any
Employer.
"Change in Control" means the occurrence of any of the following events:
(a)    the accumulation in any number of related or unrelated transactions by
any person of beneficial ownership (as such term is used in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of more than
fifty percent (50%) of the combined voting power of the Company’s voting stock;
provided that, for purposes of this subsection (a), a Change in Control will not
be deemed to have occurred if the accumulation of more than fifty percent (50%)
of the voting power of the Company’s voting stock results from any acquisition
of voting stock (i) directly from the Company that is approved by the Incumbent
Board, (ii) by the Company, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Employer, or (iv) by any person
pursuant to a merger, consolidation, or reorganization (a "Business
Combination") that would not cause a Change in Control under clauses (i) and
(ii) of subsection (b) below; or
(b)    consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the persons who are
the beneficial owners of voting stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the then outstanding shares of common stock and at least fifty
percent (50%) of the combined voting power of the then outstanding voting stock
entitled to vote generally in the election of directors of the entity resulting
from that Business Combination (including, without limitation, an entity that as
a result of that transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions relative to each other as their ownership,
immediately prior to that Business Combination, of the voting stock of the
Company, and (ii) at least sixty percent (60%) of the members of the Board of
Directors of the entity resulting from that Business Combination holding at
least sixty percent (60%) of the voting power of such Board of Directors were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for that Business
Combination and, as a result of or in connection with such Business Combination,
no person has the right to dilute either such

2

--------------------------------------------------------------------------------

Exhibit 10.1

percentages by appointing additional members to the Board of Directors or
otherwise without election or action by the shareholders; or
(c)    a sale or other disposition of all or substantially all the assets of the
Company, except pursuant to a Business Combination that would not cause a Change
in Control under clauses (i) and (ii) of subsection (b) above, or
(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under clauses (i) and (ii) of subsection (b)
above; or
(e)    the acquisition by any person, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company (i)
through the ownership of securities which provide the holder with such power,
excluding voting rights attendant with such securities, or (ii) by contract;
provided the Change in Control will not be deemed to have occurred if such power
was acquired (x) directly from the Company in a transaction approved by the
Incumbent Board, (y) by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Employer or (z) by any person pursuant to a
Business Combination that would not cause a Change in Control under clauses (i)
and (ii) of subsection (b) above.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Leadership and Compensation Committee of the Board of
Directors of the Company which will administer the Plan.
“Compensation” means the Participant’s actual wages earned during the Bonus
Period, excluding incentive payments, salary continuation, bonuses, income from
equity awards, stock options, restricted stock, restricted stock units, deferred
compensation, commissions, and any other forms of compensation over and above
the Participant’s actual wages earned during the Bonus Period.
“Common Stock” means the common stock, $.01 par value per share, of the Company.
“Corporate Performance Objectives” means Adjusted EBITDA and Revenue, in such
amounts as the Committee shall determine in its sole discretion for the Bonus
Period that must be achieved for the Participant’s Performance Bonus Multiplier
for the Bonus Period to be greater than zero (0). Notwithstanding the foregoing,
the Committee may establish Corporate Performance Objectives based upon any of
the business criteria with respect to which Awards (as defined therein) that are
intended to constitute qualified performance-based compensation under the
Company’s 2011 Equity and Cash Incentive Plan may be based. The Committee shall
adjust the Corporate Performance Objectives as the Committee in its sole
discretion may determine is appropriate in the event of unbudgeted acquisitions
or divestitures or other unexpected fundamental changes in the business of the
Company, any business unit or any product that is material taken as a whole to
fairly and equitably determine the Bonus Awards and to prevent any inappropriate
enlargement or dilution of the Bonus Awards. In that respect, the Corporate
Performance Objectives may be adjusted to reflect, by way of example and not of
limitation, (i) unanticipated asset write-downs or impairment charges, (ii)
litigation or claim judgments or settlements thereof, (iii) changes in tax laws,
accounting principles or other laws or provisions affecting reported results,
(iv) accruals for reorganization or restructuring programs, or extraordinary
non-reoccurring items as described in Accounting

3

--------------------------------------------------------------------------------

Exhibit 10.1

Principles Board Opinion No. 30 or as described in management’s discussion and
analysis of the financial condition and results of operations appearing in the
Company’s Annual Report on Form 10-K for the applicable year, (v) acquisitions
or dispositions or (vi) foreign exchange gains or losses. To the extent any such
adjustments affect any Bonus Award, the intent is that the adjustments shall be
in a form that allows the Bonus Award to continue to meet the requirements of
Section 162(m) of the Code for deductibility to the extent intended to
constitute qualified performance-based compensation.
“Corporate Priorities” means the established goals of the Company to (i) instill
a culture of relentless customer service in every part of the Company by
developing and implementing processes and tools to enable effective service as
well as metrics to monitor service quality and customer satisfaction; (ii)
deliver results consistent with the Company’s 2013 business plan and provide
investors with the information necessary to better understand Company progress
in transforming the Company into a growth business; (iii) complete major
integration deliverables on schedule while establishing a Company-wide focus on
ongoing improvement and cost-effective operations with disciplined tracking of
key metrics by customer segment, product and geographic region; (iv) deliver
competitive products that anchor the Company’s brand as a premier provider of
information technology services; and (v) equip Employees with the appropriate
skills to execute the Company’s business strategy while developing a pipeline of
leaders.
“Disability” has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Disability means where the Participant is
“disabled” or has incurred a “disability” in accordance with the policies of the
Employer that employs the Employee in effect at the applicable time.
“Discretionary Bonus” means the dollar amount which results from multiplying the
Management Participant’s Compensation for the Bonus Period by the product of the
Management Participant’s Discretionary Target Bonus Percent and the Management
Participant’s Discretionary Bonus Multiplier.
“Discretionary Bonus Multiplier” means either (i) zero (0) or (ii) the
percentage from one percent (1%) to two hundred percent (200%) that applies to
determine the Management Participant’s Discretionary Bonus for the Bonus Period.
The Committee may but is not required to establish, in advance, the
Discretionary Bonus Multipliers that relate to the individual performance levels
that must be achieved during the Bonus Period to calculate the Management
Participant’s Discretionary Bonus; the Committee alternatively may determine the
Management Participant’s Discretionary Bonus Multiplier at any time before
payment of the Discretionary Bonus, including after the end of the Bonus Period.
“Discretionary Target Aggregate Bonus” means the Discretionary Bonus that would
be earned if the Management Participant’s Discretionary Bonus Multiplier were
one hundred percent (100%).
“Discretionary Target Bonus Percent” means the percent of the Management
Participant’s Compensation that will be earned as a Discretionary Bonus where
the individual performance levels that are achieved for the Bonus Period results
in a Discretionary Bonus Multiplier of one hundred

4

--------------------------------------------------------------------------------

Exhibit 10.1

percent (100%). The Discretionary Target Bonus Percent for each Management
Participant shall be established by the Committee but may not exceed twenty
percent (20%) for the Bonus Period.
“Distribution” means the payment of the Bonus Award under the Plan.
“Distribution Date” means the date on which the Distribution occurs.
“Effective Date” means January 1, 2013.
“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records. A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee. An Employee does not include (i)
any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.
“Employer” means EarthLink, Inc. (also referred to as the “Company”) and any
other entity that is part of a controlled group of corporations or is under
common control with the Company within the meaning of Sections 1563(a), 414(b)
or 414(c) of the Code, except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) each place therein.
“Incumbent Board” means a Board of Directors of the Company at least a majority
of whom consist of individuals who either are (a) members of the Company’s Board
of Directors as of the Effective Date of the adoption of this Plan or (b)
members who become members of the Company’s Board of Directors subsequent to the
date of the adoption of this Plan whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least sixty percent
(60%) of the directors then comprising the Incumbent Board (either by specific
vote or by approval of a proxy statement of the Company in which that person is
named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Securities Exchange Act of 1934, as amended) with
respect to the election or removal of directors or other action or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of the Company.
“Management” means the Employees or Participants, as applicable, who are the
executive officers of EarthLink, Inc., individually or as a group, as designated
by the Board of Directors of the Company.
“Maximum Bonus Award” means the maximum Bonus Award, denoted as a dollar amount,
which can be earned and paid to the Participant for the Bonus Period as
established by the Committee.
“Participant” means an Employee of an Employer who is selected to participate in
the Plan.

5

--------------------------------------------------------------------------------

Exhibit 10.1

“Performance Bonus” means the dollar amount which results from multiplying the
Participant’s Compensation for the Bonus Period by the product of the
Participant’s Performance Target Bonus Percent and the Participant’s Performance
Bonus Multiplier.
“Performance Bonus Multiplier” means either (i) zero (0) or (ii) the percentage
from fifty percent (50%) to two hundred percent (200%) that applies to determine
the Participant’s Performance Bonus for the Bonus Period. The Committee shall
establish the Performance Bonus Multipliers that relate to the levels of
Corporate Performance Objectives that must be achieved during the Bonus Period
to calculate the Participant’s Performance Bonus.
“Performance Target Aggregate Bonus” means the Performance Bonus that would be
earned if the Participant’s Performance Bonus Multiplier were one hundred
percent (100%).
“Performance Target Bonus Percent” means the percent of the Participant’s
Compensation that will be earned as a Performance Bonus where the Corporate
Performance Objectives that are achieved for the Bonus Period result in a
Performance Bonus Multiplier of one hundred percent (100%). The Performance
Target Bonus Percent for each Participant shall be established consistent with
the Participant’s position in the Company’s compensation structure except that
the Performance Target Bonus Percent for each Management Participant shall be
established by the Committee but may not exceed eighty percent (80%) for the
Bonus Period.
“Plan” means this EarthLink, Inc. 2013 Short-Term Incentive Bonus Plan, in its
current form and as it may be hereafter amended.
“Revenue” means gross revenue from operations.
“Target Aggregate Bonus” means the Bonus Award that would be earned (i) for a
Participant other than a Management Participant, if the Participant’s
Performance Bonus Multiplier were one hundred percent (100%) and (ii) for a
Management Participant, if the Management Participant’s Performance Bonus
Multiplier and Discretionary Bonus Multiplier were both one hundred percent
(100%).
3.    ADMINISTRATION OF THE PLAN
3.1    Administration of the Plan. The Committee shall be the sole administrator
of the Plan and shall have full authority to formulate adjustments and make
interpretations under the Plan as it deems appropriate. The Committee shall also
be empowered to make any and all of the determinations not herein specifically
authorized which may be necessary or desirable for the effective administration
of the Plan. Any decision or interpretation of any provision of this Plan
adopted by the Committee shall be final and conclusive. Benefits under this Plan
shall be paid only if the Committee determines, in its sole discretion, that the
Participant or Beneficiary is entitled to them. None of the members of the
Committee shall be liable for any act done or not done in good faith with
respect to this Plan. The Company shall bear all expenses of administering this
Plan.
4.    ELIGIBILITY
4.1    Establishing Participation. Each Employee whose position in the Company’s
compensation structure entitles him or her to participate in the Plan shall
participate in the Plan for the applicable Bonus Period except that (a) the
Committee must approve the members of

6

--------------------------------------------------------------------------------

Exhibit 10.1

Management, if any, who shall be entitled to participate in the Plan for the
Bonus Period and (b) no Employee who is eligible for commission or
incentive-based compensation (in lieu of wages or base salary) shall be eligible
to participate in the Plan. The Committee shall retain the discretion to name as
a Participant any otherwise-eligible member of Management hired or promoted
after the commencement of the Bonus Period.
5.    AMOUNT OF BONUS AWARDS
5.1    Establishment of Bonuses.
(a)    Initial Determinations. The Committee shall establish generally for each
Participant the Performance Target Bonus Percent and the Performance Bonus
Multiplier that will apply with respect to the designated levels of achievement
of the Corporate Performance Objectives for the Bonus Period. The Performance
Bonus Multiplier for each Participant will be based on the achievement of such
Corporate Performance Objectives as the Committee shall designate, which may
include the achievement of one or more Corporate Performance Objectives or any
combination of Corporate Performance Objectives as the Committee may select. The
Committee also shall establish generally for each Management Participant the
Discretionary Target Bonus Percent and Discretionary Bonus Multiplier that will
apply with respect to the designated levels of individual performance for the
Bonus Period. The Discretionary Bonus Multiplier for each Management Participant
shall be based on the achievement of such individual performance levels, whether
or not with respect to Corporate Priorities, as the Committee shall designate,
which may include the achievement of one or more individual levels of
performance or any combination of individual performance levels as the Committee
may select.
(b)    Corporate Performance Objectives. The Committee shall establish the
Corporate Performance Objectives that must be achieved to determine each
Participant’s Performance Bonus Multiplier for the Bonus Period. To the extent
the Corporate Performance Objectives are not achieved, the Performance Bonus
Multiplier shall be zero (0). The Corporate Performance Objectives to be
achieved must take into account and be calculated with respect to the full
accrual and payment of the Bonus Awards under the Plan.
The Corporate Performance Objectives must be established in writing no later
than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts. The Corporate Performance Objectives may be
stated with respect to the Company’s, a product’s, and/or a business unit’s
Adjusted EBITDA, Revenue or other Corporate Performance Objectives and/or any
combination of the foregoing as the Committee may designate. The Corporate
Performance Objectives may, but need not, be based upon an increase or positive
result under the aforementioned business criteria and could include, for example
and not by way of limitation, maintaining the status quo or limiting the
economic losses (measured, in each case, by reference to the specific business
criteria). The Corporate Performance Objectives may not include solely the mere
continued employment of the Participant. However, the Performance Bonus may
become payable contingent on the Participant’s continued employment at the time
the Bonus Award becomes payable, in addition to the Corporate Performance
Objectives described above.

7

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    Individual Performance Levels. The Committee shall establish the
individual performance levels that must be achieved to determine each Management
Participant’s Discretionary Bonus Multiplier for the Bonus Period. The
individual performance levels may be established at the same time as the
Committee establishes the Corporate Performance Objectives or any other time
during the Bonus Period or the Committee may determine each Management
Participant’s Discretionary Bonus Multiplier after review of the Management
Participant’s individual performance level for the Bonus Period. The
Discretionary Bonus may become payable contingent on the Management
Participant’s continued employment at the time the Bonus Award becomes payable,
in addition to the individual performance levels that may be designated.
5.2    Calculation of Bonus Awards.
(a)    Timing of the Calculation. The calculations necessary to determine the
Bonus Awards for the Bonus Period shall be made no later than the fifteenth day
of the third month following the end of the Bonus Period for which the Bonus
Awards are to be calculated. Such calculation shall be carried out in accordance
with this Section 5.2.
(b)    Calculation. Following the end of the Bonus Period, each Participant’s
Performance Bonus shall be calculated, and the Participant’s Performance Bonus
for the Bonus Period shall be either the Participant’s Performance Bonus or such
lesser amount as the Committee in its sole discretion may determine as set forth
in Section 5.2(d). Following the end of the Bonus Period, each Management
Participant’s Discretionary Bonus, if any, also shall be calculated, and the
Management Participant’s Discretionary Bonus for the Bonus Period shall be
either the Participant’s Discretionary Bonus or such lesser amount as the
Committee in its sole discretion may determine as set forth in Section 5.2(d).
Each Participant’s Bonus Award will then be calculated. Notwithstanding any
other provision of the Plan, the Participant’s Bonus Award may not exceed the
Participant’s Maximum Bonus Award.
(c)    Written Determination. For the Performance Bonus, which is based on the
achievement of Corporate Performance Objectives, the Committee shall certify in
writing whether such Corporate Performance Objectives have been achieved. For
the Discretionary Bonus, the Committee may not increase or award any
Discretionary Bonus as a result of, or where the facts and circumstances
indicate that such increase or award is because of, the failure to achieve the
Corporate Performance Objectives upon which the Performance Bonus for the same
Bonus Period which were intended to constitute qualified performance-based
compensation within the meaning of Section 162(m) of the Code were based. The
Bonus Awards payable under this Plan are intended to constitute Awards (as
defined therein) under the Company’s 2011 Equity and Cash Incentive Plan or
under any other plan under which Bonus Awards may be paid (as the Committee
shall designate), to the maximum extent possible. Accordingly, the Bonus Awards
hereunder also will be subject to the terms of the Company’s 2011 Equity and
Cash Incentive Plan or such other plan, to the extent applicable. Any Bonus
Awards or portions thereof that do not constitute Awards (as defined therein)
under the Company’s 2011 Equity and Cash Incentive Plan or such other plan shall
be deemed separate Bonus Awards that are granted under this Plan but outside of
the Company’s 2011 Equity and Cash Incentive Plan or any other such plan.
(d)    Negative Discretion. Notwithstanding any other provision of the Plan, the
Participant’s Performance Bonus may be reduced, but not below zero (0), if the
Participant’s

8

--------------------------------------------------------------------------------

Exhibit 10.1

individual performance for the Bonus Period falls below that expected of such
Participant. Management “subject to the approval of the Committee” may determine
if any Participant’s Performance Bonus should be reduced to determine the
Participant’s Bonus Award as a result of the Participant’s failure to achieve
required individual performance levels during the Bonus Period. The Committee
shall determine in its discretion whether any Performance Bonuses for Management
Participants should be reduced to determine the Participant’s Bonus Award for
failure to achieve the desired individual performance levels, whether or not
with respect to Corporate Priorities, during the Bonus Period. Additionally,
notwithstanding any other provision of the Plan, a Management Participant’s
Discretionary Bonus may be reduced, but not below zero (0), by the Committee if
the Management Participant’s individual performance level for the Bonus Period,
whether or not with respect to Corporate Priorities, falls below that expected
of such Management Participant, regardless of achievement of any individual
performance levels previously designated by the Committee. Any reduction of a
Participant’s Performance Bonus or a Management Participant’s Discretionary
Bonus shall be at the sole and absolute discretion of the Committee.
6.    PAYMENT OF AWARDS
6.1    Eligibility for Payment. Except as otherwise set forth in Sections 7.1
and 8.1 of this Plan, Bonus Awards shall not be paid to any Participant who is
not employed by an Employer on the date the Distribution is to be made, and a
Participant who terminates employment with all Employers shall not be eligible
to receive any Distribution for (i) the Bonus Period that includes such
termination of employment, (ii) any prior Bonus Period to the extent not paid
before such termination of employment nor (iii) any future Bonus Periods.
6.2    Timing of Payment. Any Distribution to be paid for a Bonus Period shall
be paid no later than the 15th day of the third month following the end of the
Bonus Period.
6.3    Payment of Award. The amount of the Bonus Award to be paid pursuant to
this Section 6 to a Participant who is employed by the Company to a Participant
who is employed by the Company shall be paid as follows:
(a)    The amount of the Bonus Award to be paid to a Participant who is employed
by the Company, other than a Participant who is at the Director level or above,
shall be paid in one lump sum cash payment by the Company, except that the
Committee in its sole discretion, may elect to pay part or all of the amount of
the Bonus Award that exceeds the Participant’s Target Aggregate Bonus in shares
of Common Stock in lieu of cash.
(b)    The amount of the Bonus Award to be paid to a Participant who is at the
Director level or above shall be paid as follows: (i) the amount of the Bonus
Award up to fifty percent (50%) of the Participant’s Target Aggregate Bonus
shall be paid in one lump sum cash payment by the Company; (ii) the amount of
the Bonus Award that exceeds fifty percent (50%), and up to one hundred percent
(100%), of the Participant’s Target Aggregate Bonus shall be paid in one lump
sum payment by the Company in shares of Common Stock unless the Committee in its
sole discretion elects to pay some or all of such portion of the Bonus Award in
cash; and (iii) the amount of the Bonus Award that exceeds one hundred percent
(100%) of the Participant’s Target

9

--------------------------------------------------------------------------------

Exhibit 10.1

Aggregate Bonus shall be paid in one lump sum payment by the Company in cash,
shares of Common Stock or any combination thereof, as the Committee in its sole
discretion may elect.
In the event part or all of any Bonus Award is to be paid in shares of Common
Stock pursuant to this Section 6, the number of shares to be delivered shall be
equal to the dollar amount of the Bonus Award otherwise payable divided by the
closing price of a share of Common Stock on the day the Committee approves the
annual equity award grants for the 2014 fiscal year. Shares of Common Stock to
be delivered under this Plan shall be paid under the Company’s 2011 Equity and
Cash Incentive Plan or under any other plan under which shares of Common Stock
are otherwise available for payment of Bonus Awards, as the Committee shall
designate.
6.4    Taxes; Withholding. To the extent required by law, the Employer shall
withhold from all Distributions made hereunder any amount required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in cash or cash equivalent
acceptable to the Company any income and employment tax withholdings applicable
to any Distribution to the Participant under the Plan. The Company, to the
extent applicable law permits, may permit the Participant to pay applicable tax
withholdings by withholding shares of Common Stock that the Participant
otherwise would receive upon the Distribution but only to satisfy the
Participant’s minimum required tax withholdings. Any shares of Common Stock
withheld to pay applicable tax withholdings shall be equal to the dollar amount
of the withholding divided by the closing price of a share of Common Stock on
the last trading date immediately before the date of the Distribution.
7.    CHANGE IN CONTROL
7.1    Payment after a Change in Control. If at any time after a Change in
Control occurs the Participant’s employment with all Employers is terminated by
an Employer for any reason other than Cause, death or Disability, then, the
Participant shall be entitled to receive for the Bonus Period that includes the
date of the Participant’s termination of employment the Bonus Award that would
result based on actual business results for the entire Bonus Period taking into
account the Corporate Performance Objectives achieved during the Bonus Period,
calculated on the same basis as other similarly-situated Participants, and
assuming for each Management Participant a Discretionary Bonus Multiplier of no
less than one hundred percent (100%), or such greater or lesser percent if
established prior to the Change in Control, except that the Bonus Award for that
Bonus Period shall be based solely upon the Participant’s Compensation for that
Bonus Period through the time of termination of employment; provided, however,
that Participant shall only be entitled to receive such Bonus Award for the
Bonus Period that includes the date of the Participant’s termination of
employment if the Participant’s termination of employment occurs after the first
calendar quarter of the Bonus Period and prior to payment of the Bonus Award for
the Bonus Period in which the Participant’s employment is so terminated. Each
Participant described above also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the termination of the
Participant’s employment on the same basis as the Bonus Award for the Bonus
Period that includes the date of the Participant's termination of employment.
Such Bonus Awards shall be paid at the normal time of the bonus payout as if the
Participant had remained employed but in no event later than the 15th day of the
third month following the end of the Bonus Period. If at any time after a

10

--------------------------------------------------------------------------------

Exhibit 10.1

Change in Control occurs the Participant’s employment with all Employers is
terminated by an Employer for any reason other than Cause, death or Disability,
the Participant shall not be entitled to receive a Bonus Award for the Bonus
Period that includes the date of the Participant’s termination of employment if
the Participant’s termination of employment occurs during the first calendar
quarter of the Bonus Period.
8.    TERMINATION OF EMPLOYMENT
8.1    Payment after Termination of Employment. If before a Change in Control
occurs the Participant’s employment with all Employers is terminated by an
Employer, such that the Participant is entitled to receive benefits under any
severance plan maintained by the Company, or pursuant to any agreement between
the Company and the Participant, then, if the Participant’s employment is
terminated by an Employer after the first calendar quarter of the Bonus Period
and prior to payment of the Bonus Award for the Bonus Period in which the
Participant’s employment is terminated, the Participant shall be entitled to
receive for the Bonus Period that includes the date of the Participant’s
termination of employment the Bonus Award that would result based on actual
business results for the entire Bonus Period, taking into account the Corporate
Performance Objectives achieved during the Bonus Period, and actual individual
performance levels achieved for the entire Bonus Period, calculated on the same
basis as other similarly-situated Participants, except that the Bonus Award for
that Bonus Period shall be based solely upon the Participant’s Compensation for
that Bonus Period through the time of termination of employment. Each
Participant described above also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the termination of the
Participant’s employment. Such Bonus Awards shall be paid at the normal time of
the bonus payout as if the Participant had remained employed but in no event
later than the 15th day of the third month following the end of the Bonus
Period. If before a Change in Control occurs the Participant’s employment with
all Employers is terminated by an Employer, such that the Participant is
entitled to receive benefits under any severance plan maintained by the Company,
if the Participant’s employment is terminated by an Employer during the first
calendar quarter of the Bonus Period, the Participant shall not be entitled to
receive any Bonus Award for the Bonus Period that includes the date of the
Participant’s termination of employment.
9.    MISCELLANEOUS
9.1    Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests, or
other claim in any property or assets of the Employer. Any and all assets shall
remain general, unpledged, unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay cash or shares of Common Stock in the future, and there shall be no
obligation to establish any fund, any security or any other restricted asset in
order to provide for the payment of amounts under the Plan.
9.2    Obligations to the Employer. If a Participant becomes entitled to a
Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such

11

--------------------------------------------------------------------------------

Exhibit 10.1

determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.
9.3    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of a Distribution, prior to actual Distribution, shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall it be
transferable by operation of law in the event of the Participant’s or any other
persons bankruptcy or insolvency, except as set forth in Section 9.2 above.
9.4    Employment or Future Pay or Compensation Not Guaranteed. Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant or any former Participant
any right to be retained in the employ of an Employer or receive or continue to
receive any rate of pay or other compensation, nor shall it interfere in any way
with the right of an Employer to terminate the Participant’s employment at any
time without assigning a reason therefore.
9.5    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.6    Captions. The captions to the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.7    Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Georgia.
9.8    Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
9.9    Notice. Any notice or filing required or permitted to be given to the
Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the President and CEO of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.
9.10    Compliance. No Distribution shall be made hereunder except in compliance
with all applicable laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement with any stock exchange to
which the Company is a party, and the rules of all domestic stock exchanges on
which the Company’s shares of capital stock may be listed. The Company shall
have the right to rely on an opinion of its counsel as to such compliance. No

12

--------------------------------------------------------------------------------

Exhibit 10.1

Distribution shall be made hereunder unless the Employer has obtained such
consent or approval as the Employer may deem advisable from regulatory bodies
having jurisdiction over such matters.
9.11    No Duplicate Payments. The Distributions payable under the Plan are the
maximum to which the Participant is entitled in connection with the Plan. To the
extent the Participant and the Employer are parties to any other agreements or
arrangements relating to the Participant’s employment that provide for payments
of any bonuses under this Plan on termination of employment, this Plan shall be
construed and interpreted so that the Bonus Awards and Distributions payable
under the Plan are only paid once; it being the intent of this Plan not to
provide the Participant any duplicative payments of Bonus Awards. To the extent
a Participant is entitled to a bonus payment calculated under this Plan under
any other agreement or arrangement that would constitute a duplicative payment
of the Bonus Award or Distribution; to the extent of that duplication, no Bonus
Award or Distribution will be payable hereunder.
9.12    Confidentiality. The terms and conditions of this Plan and the
Participant’s participation hereunder shall remain strictly confidential. The
Participant may not discuss or disclose any terms of this Plan or its benefits
with anyone except for Participant’s attorneys, accountants and immediate family
members who shall be instructed to maintain the confidentiality agreed to under
this Plan, except as may be required by law.
9.13    Temporary Leaves of Absence. The Committee in its sole discretion may
decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.
9.14    Clawback Provision. Notwithstanding any other provision of the Plan, the
Participant shall reimburse or return to the Employer (i) the gross aggregate
amount of any cash Distribution that the Participant previously received under
the Plan, (ii) any shares of Common Stock that the Participant previously
received under the Plan, (iii) an amount equal to any dividends the Participant
previously received with respect to any shares of Common Stock that must be
returned to the Employer and (iv) any and all other amounts the Participant
received or earned that are attributable to a Distribution under the Plan, to
the extent required under applicable law or any clawback or compensation
recoupment policy that the Employer may adopt as long as such requirement to
reimburse or return is triggered by action of the Committee or the Board that is
taken prior to a Change in Control.
10.    AMENDMENT AND TERMINATION OF THE PLAN
10.1    Amendment. Except as set forth in Section 10.3 below, the Committee in
its sole discretion may at any time amend the Plan in whole or in part.

13

--------------------------------------------------------------------------------

Exhibit 10.1

10.2    Termination of the Plan.
(a)    Employer’s Right to Terminate. Except as set forth in Section 10.3 below,
the Committee may at any time terminate the Plan, if it determines in good faith
that the continuation of the Plan is not in the best interest of the Company and
its shareholders. No such termination of the Plan shall reduce any Distributions
already made.
(b)    Payments upon Termination of the Plan. Upon the termination of the Plan
under this Section, Awards for future Bonus Periods shall not be made. With
respect to the Bonus Period in which such termination takes place, the Employer
will pay to each Participant the Participant’s Bonus Award, if any, for such
Bonus Period, less any applicable withholdings, only to the extent the Committee
provides for any such payments on termination of the Plan (in which case all
such payments will be made no later than the 15th day of the third month
following the end of the Bonus Period that includes the effective date of
termination of the Plan).
10.3    Amendment or Termination after a Change in Control. Notwithstanding any
other provision of the Plan, the Committee may not amend or terminate the Plan
in whole or in part, or change eligibility for participation in the Plan, on or
after a Change in Control to the extent any such amendment or termination, or
change in eligibility for participation in the Plan, would adversely affect the
Participants’ rights hereunder or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination for the Bonus Period in which the amendment or termination of the
Plan takes place and any prior Bonus Period, and assuming for each Management
Participant a Discretionary Bonus Multiplier of no less than one hundred percent
(100%), or such greater or lesser percent if established prior to the Change in
Control, for any such Bonus Period.
11.    COMPLIANCE WITH SECTION 409A
11.1    Tax Compliance. This Plan is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. The Company may at any time amend, suspend or terminate
this Plan, or any payments to be made hereunder, as necessary to be exempt from
Section 409A of the Code. Notwithstanding the preceding, neither the Company nor
any Employer shall be liable to any Employee or any other person if the Internal
Revenue Service or any court or other authority having jurisdiction over such
matter determines for any reason that any Bonus Award or Distribution to be made
under this Plan is subject to taxes, penalties or interest as a result of
failing to comply with Section 409A of the Code. The Distributions under the
Plan are intended to satisfy the exemption from Section 409A of the Code for
“short-term deferrals.”

14

--------------------------------------------------------------------------------

Exhibit 10.1

12.    CLAIMS PROCEDURES
12.1    Filing of Claim. If a Participant becomes entitled to a Bonus Award or a
Distribution has otherwise become payable, and the Participant has not received
the benefits to which the Participant believes he is entitled under such Bonus
Award or Distribution, then the Participant must submit a written claim for such
benefits to the Committee within ninety (90) days of the date the Bonus Award
would have become payable (assuming the Participant is entitled to the Bonus
Award) or the claim will be forever barred.
12.2    Appeal of Claim. If a claim of a Participant is wholly or partially
denied, the Participant or his duly authorized representative may appeal the
denial of the claim to the Committee. Such appeal must be made at any time
within thirty (30) days after the Participant receives written notice from the
Committee of the denial of the claim. In connection therewith, the Participant
or his duly authorized representative may request a review of the denied claim,
may review pertinent documents and may submit issues and comments in writing.
Upon receipt of an appeal, the Committee shall make a decision with respect to
the appeal and, not later than sixty (60) days after receipt of such request for
review, shall furnish the Participant with a decision on review in writing,
including the specific reasons for the decision, as well as specific references
to the pertinent provisions of the Plan upon which the decision is based.
Notwithstanding the foregoing, if the Committee has not rendered a decision on
appeal within sixty (60) days after receipt of such request for review, the
Participant’s appeal shall be deemed to have been denied upon the expiration of
the sixty (60)-day review period.
12.3    Final Authority. The Committee has discretionary and final authority
under the Plan to determine the validity of any claim. Accordingly, any decision
the Committee makes on the Participant’s appeal shall be final and binding on
all parties. If a Participant disagrees with the Committee’s final decision, the
Participant may bring suit, but only after the claim on appeal has been denied
or deemed denied. Any such lawsuit must be filed within ninety (90) days of the
Committee’s denial (or deemed denial) of the Participant’s claim or the claim
will be forever barred.
13.    COMPLIANCE WITH SECTION 162(M)
13.1    Section 162(m) Compliance. It is the intent of the Company that the Plan
and any Performance Bonus payable under the Plan to Participants who are or may
become persons whose compensation is subject to Section 162(m) of the Code and
that are intended to constitute qualified performance-based compensation satisfy
any applicable requirements of Section 162(m) of the Code to qualify as
qualified performance-based compensation. Any provision, application or
interpretation of the Plan inconsistent with this intent shall be disregarded or
deemed to be amended to the extent necessary to conform to such requirements.
Any Performance Bonus that is intended to constitute qualified performance-based
compensation may only become payable if the applicable Corporate Performance
Objectives are achieved. Any Performance Bonus that is intended to constitute
qualified performance-based compensation that is only nominally or partially
contingent on achieving the Corporate Performance Objectives may not be awarded
under the Plan. However, the Company may pay a Discretionary Bonus, or other
types of compensation, inside or outside the Plan, which may or may not be
deductible. In no event, however, may any Management Participant be entitled to
a Discretionary Bonus under the Plan under two arrangements, where payment of
the

15

--------------------------------------------------------------------------------

Exhibit 10.1

Discretionary Bonus that is not intended to be qualified performance-based
compensation is contingent upon the failure to meet the Corporate Performance
Objectives upon which the Performance Bonus that is intended to constitute
qualified performance-based compensation is based. The provisions of the Plan
may be bifurcated by the Committee at any time, so that certain provisions of
the Plan required in order to satisfy the requirements of Section 162(m) of the
Code are only applicable to Participants whose compensation is subject to 162(m)
of the Code.


20297391v5
 

16